                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-619-MOC-DCK

 GORDON L. LANGLEY, PAUL MAULL                      )
 IV, and WILLIAM A. POWELL,                         )
 individually and on behalf of NO.: all others      )
 similarly situated who consent to their            )
 inclusion in a collective action,                  )
                                                    )
                   Plaintiffs,                      )
                                                    )
    v.                                              )      ORDER
                                                    )
 SMITH TURF & IRRIGATION, LLC, and                  )
 STEPHEN E. SMITH, WAYNE SMITH,                     )
 JR., and ANNA-LINDSAY YARBROUGH,                   )
                                                    )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 2) filed by James Faucher, concerning McNeill Stokes on

November 16, 2018. Mr. McNeill Stokes seeks to appear as counsel pro hac vice for Plaintiffs

Gordon Langley and Paul Maull IV. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 2) is GRANTED. Mr. McNeill

Stokes is hereby admitted pro hac vice to represent Plaintiffs Gordon Langley and Paul Maull IV.

         SO ORDERED.

                                    Signed: November 16, 2018
